Case 1:20-cv-01142-JTN-RSK ECF No. 22, PageID.310 Filed 03/16/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

THE STATE OF MICHIGAN, GOVERNOR OF
THE STATE OF MICHIGAN, and MICHIGAN
DEPARTMENT OF NATURAL RESOURCES,
                                                  No. 1:20-cv-01142-JTN-RSK
       Plaintiffs,
                                                  HON. JANET T. NEFF
v
                                                  PROOF OF SERVICE
ENBRIDGE ENERGY, LIMITED PARTNERSHIP,
ENBRIDGE ENERGY COMPANY, INC., and
ENBRIDGE ENERGY PARTNERS, L.P.,

       Defendants.


Robert P. Reichel (P31878)                        Peter H. Ellsworth (P23657)
Daniel P. Bock (P71246)                           Jeffery V. Stuckey (P34648)
Assistant Attorneys General                       Attorneys for Defendants
Attorneys for Plaintiffs                          Dickinson Wright PLLC
Environment, Natural Resources, and Agriculture   123 W. Allegan Street, Suite 900
Division                                          Lansing, MI 48933
P.O. Box 30755                                    (517) 371-1730
Lansing, MI 48909                                 pellsworth@dickinsonwright.com
(517) 335-7664                                    jstuckey@dickinsonwright.com
reichelb@michigan.gov
bockd@michigan.gov


Phillip J. DeRosier (P55595)                      John J. Bursch (P57679)
Attorney for Defendants                           Attorney for Defendants
Dickinson Wright PLLC                             Bursch Law PLLC
500 Woodward Ave., Suite 4000                     9339 Cherry Valley Ave., SE, #78
Detroit, MI 48226                                 Caledonia, MI 49316
(313) 223-3866                                    (616) 450-4235
pderosier@dickinsonwright.com                     jbursch@burschlaw.com
Case 1:20-cv-01142-JTN-RSK ECF No. 22, PageID.311 Filed 03/16/21 Page 2 of 3




David H. Coburn
William T. Hassler
Alice Loughran
Joshua Runyan
Attorneys for Defendants
Steptoe & Johnson LLP
1330 Connecticut Ave., NW
Washington, DC 20036
(202) 429-3000
dcoburn@steptoe.com
whassler@steptoe.com
aloughran@steptoe.com
jrunyan@steptoe.com
                                                                                           /

                                    PROOF OF SERVICE

       On March 16, 2021, I caused to be sent via email and first-class mail, a copy of Plaintiffs’

Motion to Remand, Brief in Support, and this Proof of Service to:

 Peter H. Ellsworth                                 David H. Coburn
 Jeffery V. Stuckey                                 William T. Hassler
 Dickinson Wright PLLC                              Alice Loughran
 123 W. Allegan Street, Suite 900                   Joshua Runyan
 Lansing, MI 48933                                  Steptoe & Johnson LLP
 pellsworth@dickinsonwright.com                     1330 Connecticut Ave., NW
 jstuckey@dickinsonwright.com                       Washington, DC 20036
                                                    dcoburn@steptoe.com
                                                    whassler@steptoe.com
                                                    aloughran@steptoe.com
                                                    jrunyan@steptoe.com

 John J. Bursch                                     Phillip J. DeRosier
 Bursch Law PLLC                                    Dickinson Wright PLLC
 9339 Cherry Valley Ave., SE, #78                   500 Woodward Ave., Suite 4000
 Caledonia, MI 49316                                Detroit, MI 48226
 jbursch@burschlaw.com                              pderosier@dickinsonwright.com




                                                1
Case 1:20-cv-01142-JTN-RSK ECF No. 22, PageID.312 Filed 03/16/21 Page 3 of 3




          I declare that the statements above are true to the best of my information, knowledge, and

belief.

                                                              Judith L. Gibson
                                                              Legal Secretary
LF: Enbridge Straits (Dec & Inj Relief)(GOV)(DNR)WD/AG# 2020-0304222-B-L/POS-Email and First-Class Mail 2021-03-16
